Motion for leave to appeal as a poor person on appeals from a judgment of conviction and a coram nobis application, will be treated as a motion to dispense with printing. Motion granted. The appeals will be heard on the original papers (including the typed minutes) and on a typewritten brief. The appellant is directed to file five copies of his brief and to serve one copy on the District Attorney. The appellant’s time to perfect the appeals is enlarged to the November 1960 Term, beginning October 31, 1960, for which term the appeals are ordered to be placed on the calendar. Daniel McMahon, Esq., 199 Main St., White Plains, New York, is assigned as counsel to prosecute the appeals. Nolan, P. J., Beldoek, Ughetta, Christ and Pette, JJ., concur.